Case 1:14-cr-00068-TWP-TAB Document 361 Filed 01/13/21 Page 1 of 9 PageID #: 1620




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA



   UNITED STATES OF AMERICA                                Case No. 1:14-cr-68-TWP-TAB-05

                                                           ORDER       ON     MOTION FOR
   v.                                                      SENTENCE REDUCTION UNDER
                                                           18 U.S.C. § 3582(c)(1)(A)
   KENDLE MARDIS                                           (COMPASSIONATE RELEASE)




         Upon motions of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

  in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

  in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,


  IT IS ORDERED that the motions are:


  ☒ DENIED.


  ☐ DENIED WITHOUT PREJUDICE.


  ☐ OTHER:


  ☒ FACTORS CONSIDERED: See attached opinion.
Case 1:14-cr-00068-TWP-TAB Document 361 Filed 01/13/21 Page 2 of 9 PageID #: 1621




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                             )
                                                        )
                                Plaintiff,              )
                                                        )
                           v.                           )     No. 1:14-cr-00068-TWP-TAB
                                                        )
  KENDLE MARDIS,                                        ) -05
                                                        )
                                Defendant.              )

                                                  ORDER

         This matter is before the Court on Defendant Kendle Mardis's Motions seeking

  compassionate release under § 603 of the First Step Act of 2018, which is codified at 18 U.S.C. §

  3582(c)(1)(A). (Dkts. 350, 355). Mr. Mardis seeks immediate release from incarceration because

  he is at a significant risk of contracting and developing complications from an exposure to

  COVID19 because he suffers from hypertension. (Dkt. 355). For the reasons explained below, his

  motions are DENIED.

                                             I.   Background

         In January 2016, the Court sentenced Mr. Mardis to 137 months of imprisonment and 3

  years of supervised release after he pled guilty to one count of conspiracy to possess with intent to

  distribute and to distribute heroin, in violation of 21 U.S.C. §§ 841(a)(1) and 846. Dkts. 272, 277.

  In pleading guilty, Mr. Mardis stipulated that, beginning in late 2013, he traveled from Ohio to

  Indianapolis, Indiana, on multiple occasions to receive heroin from a co-defendant. Dkt. 221 at 2.

  He would take the heroin to Ohio, where he would sell it for a profit. Id. at 3. Mr. Mardis received

  the heroin on consignment and paid his co-defendant for the heroin after he sold it to others in

  Ohio. Id. Judgment was entered on February 2, 2016. Dkt. 277.



                                                    2
Case 1:14-cr-00068-TWP-TAB Document 361 Filed 01/13/21 Page 3 of 9 PageID #: 1622




         Mr. Mardis is presently 46 years old. He is currently incarcerated at the Federal

  Correctional Institution in Manchester, Kentucky ("FCI Manchester"). As of January 11, 2021, the

  Bureau of Prisons ("BOP") reports that 35 inmates and 33 staff members at FCI Manchester have

  active cases of COVID-19; it also reports that 387 inmates and 58 staff members at FCI Manchester

  have recovered from the virus. See https://www.bop.gov/coronavirus/ (last visited Jan. 11, 2021).

         Mr. Mardis represents that he has been in custody for about 6 years. Dkt. 350 at 3. He

  explains that he has a little less than four years remaining until his scheduled release date, and his

  period of incarceration will be followed by five years of supervised release. (Dkt. 355). The BOP

  reports that his anticipated release date (with good-time credits included) is September 18, 2024.

         On June 24, 2020, Mr. Mardis filed a pro se motion that the Court construed as a motion

  for compassionate release under 18 U.S.C. § 3582(c)(1)(A). Dkt. 346. The Court concluded that

  the motion did not show that Mr. Mardis was entitled to relief and denied it without prejudice. Dkt.

  347. The Court also directed Mr. Mardis to complete and return the Court's form compassionate

  release motion. Id. Mr. Mardis filed a completed form motion on August 26, 2020. Dkt. 350. The

  Court appointed counsel to represent Mr. Mardis. Dkt. 351. Appointed counsel filed an amended

  motion for compassionate release on his behalf on November 2, 2020. Dkt. 355.

         The United States responded in opposition for two separate reasons: "First, Mardis is a

  young man in relatively good health with well-controlled hypertension that would not amount to

  an ‘extraordinary and compelling’ reason to release him. Second, Mardis should not be released

  because he poses an unacceptable danger to the community." (Dkt. 357 at 1).

         Mr. Mardis replied through counsel, dkt. 358, thus, his motions are ripe for decision.




                                                    3
Case 1:14-cr-00068-TWP-TAB Document 361 Filed 01/13/21 Page 4 of 9 PageID #: 1623




                                           II.     Discussion

          Mr. Mardis seeks immediate release based on "extraordinary and compelling reasons" as

  set forth in 18 U.S.C. § 3582(c)(1)(A)(i). Dkt. 355. He contends that he is at an increased risk of

  experiencing severe symptoms if he contracts COVID-19 because he suffers from hypertension

  and that he cannot adequately protect himself from infection while incarcerated at FCI Manchester.

  Id. 1 Mr. Mardis argues that he would not be danger to the community if released, noting that he

  has maintained clean conduct while in the BOP and worked hard to improve himself while

  incarcerated by taking classes and creating a non-profit organization designed to educate young

  Black males in distressed communities about the dangers of drug abuse and drug dealing. If

  released, he plans to live with his wife in Columbus, Ohio. Id. He represents that he has found

  post-release employment. Id. He also contends that the sentencing factors in 18 U.S.C. § 3553(a)

  favor release because he has already served over 50% of his sentence. Id. at 5.

         In response, the United States concedes that Mr. Mardis has exhausted administrative

  remedies as required by § 3582(c)(1)(A). Dkt. 357 at 8. It argues, however, that Mr. Mardis has

  not shown extraordinary and compelling reasons warranting a sentence reduction because he is a

  young man in relatively good health who has controlled his hypertension through diet and exercise.

  Id. at 1, 3–4, 11–16. It also argues that Mr. Mardis would be a danger to the community if released

  and that the sentencing factors in § 3553(a) do not favor release because Mr. Mardis was a key

  member of a heroin trafficking conspiracy and has multiple previous felony convictions and a

  history of violence. Id. at 16–17. The United States also argues that Mr. Mardis received a



         1
            In his pro se motion, Mr. Mardis indicated that he sought release because his minor children's
  caregiver had become incapacitated and because his spouse had been incapacitated. Dkt. 350. He did not
  renew these arguments in his amended motion, dkt. 355, and the Court deems them abandoned. To the
  extent Mr. Mardis has not abandoned those arguments, the Court finds them to be unsupported by
  admissible evidence.

                                                     4
Case 1:14-cr-00068-TWP-TAB Document 361 Filed 01/13/21 Page 5 of 9 PageID #: 1624




  significant break at sentencing because the United States agreed to forego filing an information

  under 21 U.S.C. § 851 as part of plea negotiations. Id. at 2, 18. It contends that giving Mr. Mardis

  a further break would not reflect the seriousness of his offenses, promote respect for the law,

  protect the public, or deter Mr. Mardis from further criminal conduct.

          The general rule is that sentences imposed in federal criminal cases are final and may not

  be modified. 18 U.S.C. § 3582(c). Under one exception to this rule, a court may reduce a sentence

  upon finding there are "extraordinary and compelling reasons" that warrant a reduction. 18 U.S.C.

  § 3582(c)(1)(A)(i). Before the First Step Act, only the Director of the Bureau of Prisons ("BOP")

  could file a motion for a reduction based on "extraordinary and compelling reasons." Now, a

  defendant is also permitted to file such a motion after exhausting administrative remedies. See First

  Step Act of 2018, Pub. L.N. 115-391, 132 Stat. 5194, 5239 (2018). The amended version of the

  statute states:

          [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
          of the defendant after the defendant has fully exhausted all administrative rights to
          appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf
          or the lapse of 30 days from the receipt of such a request by the warden of the
          defendant's facility, whichever is earlier, may reduce the term of imprisonment (and
          may impose a term of probation or supervised release with or without conditions
          that does not exceed the unserved portion of the original term of imprisonment),
          after considering the factors set forth in section 3553(a) to the extent that they are
          applicable, if it finds that—

                    (i) extraordinary and compelling reasons warrant such a reduction;
                    or

                    (ii) the defendant is at least 70 years of age, has served at least 30
                    years in prison, pursuant to a sentence imposed under section
                    3559(c), for the offense or offenses for which the defendant is
                    currently imprisoned, and a determination has been made by the
                    Director of the Bureau of Prisons that the defendant is not a danger
                    to the safety of any other person or the community, as provided
                    under section 3142(g);




                                                      5
Case 1:14-cr-00068-TWP-TAB Document 361 Filed 01/13/21 Page 6 of 9 PageID #: 1625




         and that such a reduction is consistent with applicable policy statements issued by
         the Sentencing Commission . . . .

  18 U.S.C. § 3582(c)(1)(A).

         Congress directed the Sentencing Commission to "describe what should be considered

  extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

  and a list of specific examples." 28 U.S.C. § 994(t). It directed that "[r]ehabilitation of the

  defendant alone shall not be considered an extraordinary and compelling reason." Id. Before

  passage of the First Step Act, the Sentencing Commission promulgated a policy statement

  regarding compassionate release under § 3582(c). U.S.S.G. § 1B1.13.

         Section 1B1.13 sets forth the following considerations. First, whether "[e]xtraordinary and

  compelling reasons warrant the reduction" and whether the reduction is otherwise "consistent with

  this policy statement." U.S.S.G. § 1B1.13(1)(A), (3). Second, whether the defendant is "a danger

  to the safety of any other person or to the community, as provided in 18 U.S.C.

  § 3142(g)." U.S.S.G. § 1B1.13(2). Finally, consideration of the sentencing factors in 18 U.S.C.

  § 3553(a), "to the extent they are applicable." U.S.S.G. § 1B1.13.

         As to the first consideration, Subsections (A)-(C) of Application Note 1 to § 1B1.13

  identify three specific "reasons" that qualify as "extraordinary and compelling": (A) terminal

  illness diagnoses or serious conditions from which a defendant is unlikely to recover and which

  "substantially diminish[]" the defendant's capacity for self-care in prison; (B) aging-related health

  decline where a defendant is over 65 years old and has served at least ten years or 75% of his

  sentence, whichever is less; or (C) certain family circumstances (the death or incapacitation of the

  caregiver of the defendant's minor child or the incapacitation of the defendant's spouse or

  registered partner when the defendant would be the only available caregiver for the spouse or

  registered partner). U.S.S.G. § 1B1.13, Application Note 1(A)–(C). Subsection (D) adds a catchall

                                                   6
Case 1:14-cr-00068-TWP-TAB Document 361 Filed 01/13/21 Page 7 of 9 PageID #: 1626




  provision for "extraordinary and compelling reason[s] other than, or in combination with, the

  reasons described in subdivisions (A) through (C)," "[a]s determined by the Director of the Bureau

  of Prisons." Id., Application Note 1(D).

          The policy statement in § 1B1.13 addresses only motions from the Director of the BOP.

  Id. ("Upon the motion of Director of the Bureau of Prisons under 18 U.S.C. § 3582(c)(1)(A), the

  court may reduce a term of imprisonment . . . "). It has not been updated since the First Step Act

  amended § 3582(c)(1)(A) to address motions that are filed by prisoners. As a result, the Sentencing

  Commission has not yet issued a policy statement "applicable" to motions filed by prisoners.

  United States v. Gunn, 980 F.3d 1178, 1180–81 (7th Cir. 2020). And, in the absence of an

  applicable policy statement, the portion of § 3582(c)(1)(A) requiring that a reduction be

  "consistent with the applicable policy statements issued by the Sentencing Commission" does not

  curtail a district court judge's discretion. Id. at 1180. Nonetheless, the Commission's analysis in

  § 1B1.13 can guide a court's discretion without being conclusive. Id. As to motions brought under

  the "catchall" provision in Subsection (D), district judges should give the Director of the BOP's

  analysis substantial weight (if he has provided such an analysis), even though those views are not

  controlling. Id.

          Accordingly, the Court evaluates motions brought under the "extraordinary and

  compelling" reasons prong of § 3582(c)(1)(A) with due regard for the guidance provided in

  § 1B1.13 by deciding: (1) whether a defendant has presented an extraordinary and compelling

  reason warranting a sentence reduction; (2) whether the defendant presents a danger to the safety

  of any other person or to the community, as provided in 18 U.S.C. § 3142(g); and (3) whether the

  applicable sentencing factors in § 3553(a) favor granting the motion.




                                                  7
Case 1:14-cr-00068-TWP-TAB Document 361 Filed 01/13/21 Page 8 of 9 PageID #: 1627




         Mr. Mardis does not suggest that Subsections (A)-(C) of Application Note 1 to § 1B1.13

  apply to him. Instead, he asks the Court to exercise its broad discretion to find that extraordinary

  and compelling reasons warrant immediate release in his case.

         The risk that Mr. Mardis faces from the COVID-19 pandemic is not an extraordinary and

  compelling reason to release him. People with hypertension may face an increased risk of

  experiencing      severe       symptoms        if       they    contract      COVID-19.         See

  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical

  conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-

  ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last visited Jan. 11, 2021).

  Moreover, it is not clear that Mr. Mardis currently suffers from hypertension; instead, the BOP

  recently removed him from the hypertension clinic because he had controlled his hypertension

  with diet and exercise. See dkt. 355-5. Regardless, even if Mr. Mardis does currently suffer from

  hypertension, it is a very common condition, https://www.cdc.gov/bloodpressure/facts.htm (noting

  that nearly half of adults in the United States have hypertension or are taking medication for

  hypertension), and this Court has consistently held that hypertension alone is not an extraordinary

  and compelling reason warranting a sentence reduction, see United States of America v. Jones, No.

  1:15-cr-92-JMS-MJD-01, dkt. 65 (S.D. Ind. Sept. 17, 2020); United States v. Davis, No. 3:02-cr-

  2-RLY-CMM-01, dkt. 142 (S.D. Ind. Nov. 17, 2020).

         Given the Court's determination that Mr. Mardis has not shown extraordinary and

  compelling reasons to justify his release, the Court need not discuss whether Mr. Mardis is a danger

  to the community and whether the § 3553(a) factors weigh in favor of his release. However, the

  Court commends Mr. Mardis for his exemplary conduct while incarcerated, his efforts toward

  rehabilitation, and his creation of a much needed and worthwhile non-profit organization. These



                                                      8
Case 1:14-cr-00068-TWP-TAB Document 361 Filed 01/13/21 Page 9 of 9 PageID #: 1628




  factors support that he would not be danger to the community if released. If Mr. Mardis's health

  condition changes, he may file another motion for compassionate release.

                                            III.       Conclusion

         For the reasons stated above, Mr. Mardis's motions for compassionate release, dkts. [350]

  and [355], are denied.

         IT IS SO ORDERED.


         Date:    1/13/2021




  Distribution:

  All Electronically Registered Counsel




                                                   9
